Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

)
In the Case of: )
) Date: January 22, 2008
Nick Lee Soto, )
)
Petitioner, ) Docket No. C-07-744
) Decision No. CR1728
-v.- )
)
The Inspector General. )
oo )
DECISION

Petitioner’s request for a hearing is dismissed because it was untimely filed.
I. Background

The Inspector General (I.G.) notified Petitioner by letter dated April 30, 2007, that he was
being excluded from participating in Medicare, Medicaid, and all federal health care
programs pursuant to section 1128(b)(4) of the Social Security Act (the Act). The I.G.
cited as a basis for the exclusion that Petitioner’s registered nurse license had been
revoked, suspended, or otherwise lost or was surrendered while a formal disciplinary
proceeding was pending before the Board of Nurse Examiners for the State of Texas for
reasons bearing upon Petitioner’s professional competence, professional performance, or
financial integrity. Petitioner requested a hearing by a letter dated September 10, 2007.

The case was assigned to me for hearing and decision on October 5, 2007. On October
25, 2007, I convened a prehearing conference by telephone, the substance of which is set
forth in my order dated October 29, 2007. During the prehearing conference, counsel for
the L.G. asserted that Petitioner’s request for hearing was not timely filed and that it must
be dismissed. The I.G. requested an opportunity to file a motion to dismiss before any
further case development. I established the briefing schedule set forth in my order dated
October 29, 2007.
2

The LG. filed its motion to dismiss with supporting brief and I.G. exhibits (1.G. Ex.) 1
through 6. Petitioner was to file any response to the motion to dismiss on or before
January 4, 2008, with any supporting evidence. Petitioner filed no response and the LG.
motion is uncontested and I.G. Exs. 1 through 6 are admitted.
II. Discussion
A. Findings of Fact
1. The L.G. notified Petitioner by letter dated April 30, 2007, that he was being
excluded from Medicare, Medicaid, and all federal health care programs pursuant
to section 1128(b)(4) of the Act. I.G. Ex. 1.
2. Petitioner received the I.G. notice of exclusion on May 9, 2007. LG. Ex. 5.
3. Petitioner’s request for hearing is dated September 10, 2007. I.G. Ex. 2.

B. Conclusions of Law

1. Petitioner’s request for hearing was not filed within 60 days of his receipt of the
.G. notice of exclusion and it is, therefore, untimely.

2. An untimely request for hearing must be dismissed. 42 C.F.R. § 1005.2(e)(1).

3. Dismissal of Petitioner’s request for hearing is required.
C. Issues

Whether Petitioner’s request for hearing must be dismissed because it was
not filed timely.

D. Analysis

The L.G. notified Petitioner by letter dated April 30, 2007, that he was being excluded
from Medicare, Medicaid, and all federal health care programs pursuant to section
1128(b)(4) of the Act. Petitioner is incarcerated in the State of Texas penal system. The
notice was mailed to Petitioner at a Texas Department of Corrections address in
Tennessee Colony, Texas. I.G. Ex. 1. The I.G. has presented an affidavit from a Mail
Room Supervisor in the Texas Department of Corrections who attests that the LG. notice
was received and logged in at the prison mail-room on May 8, 2007, and that it was
delivered to Petitioner on May 9, 2007. LG. Ex. 5. Petitioner’s request for hearing is
dated September 10, 2007. I.G. Ex. 2.
3

The regulations are clear that a request for hearing must be filed in writing within 60 days
after the notice of exclusion is provided. The date of receipt of the notice is presumed to
e five days after the date of the notice, unless there is a reasonable showing to the
contrary. 42 C.F.R. § 1005.2(c). In this case, the I.G. has presented evidence which
shows delivery actually occurred on May 9, 2007, and that date controls the running of
the 60-day period in which Petitioner could request a hearing. There is no dispute that the
.G. notice letter included an attachment that advised Petitioner of his right to file a
request for hearing within 60 days and the regulatory requirements to accomplish the
filing. Because the I.G. notice was actually delivered to Petitioner on May 9, 2007,
Petitioner had until July 9, 2007’ to file his request for hearing.

The regulations are clear that I “will dismiss” a hearing request where a petitioner’s
earing request is not timely filed. 42 C.F.R. § 1005.2(e)(1). The I.G. asserts, and I
agree, that 42 C.F.R. § 1005.2(e)(1) gives me no discretion to waive a late filing or to
grant an extension of time in which to file a request for hearing.

Accordingly, Petitioner’s request for hearing must be dismissed.
Ill. Conclusion
For the foregoing reasons, Petitioner’s request for hearing dated September 10, 2007, is

dismissed.

/s/
Keith W. Sickendick
Administrative Law Judge

* The 60" day was actually July 8, 2007, but that was a Sunday. Thus, Petitioner
had until the next business day to timely file his request for hearing. 42 C.F.R.
§ 1005.12(a).
